Citation Nr: 0012730	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal an April 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By a February 1997 rating decision, service 
connection was established for PTSD, and a 30 percent 
evaluation was assigned.  The veteran submitted a claim for a 
higher evaluation in April 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's PTSD is productive of flashbacks, 
irritability, nightmares, difficulty with concentration, a 
restricted affect, a sad mood, guilt, emotional numbing, 
anhedonia, hypervilance, avoidance of reminders of his 
Vietnam experience with an indication of a startle reaction 
associated with the noise of Huey helicopters.  

3.  The veteran has not demonstrated evidence of disruption 
of normal speech patterns, comprehension, memory, judgment or 
the ability to think abstractly.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130 
Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected PTSD.  That is, he has presented a claim 
that is plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for PTSD in a February 1997 rating decision.  A 30 percent 
rating was assigned, based on the clinical evidence in the 
veteran's service medical records.  This is the veteran's 
current rating.  

The veteran contends that his PTSD is more disabling than 
currently evaluated.  He provided testimony at his Travel 
Board hearing in July 1999.  At that time he testified that 
PTSD is productive of flashbacks, nightmares, fear on 
awakening, irritability and difficulty in crowds.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed effective November 
7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) prior to the 
veteran's claim on November 14, 1996.  Consequently, any 
earlier version of the rating criteria does not apply to the 
veteran's case.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher evaluation of 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In the veteran's case, the preponderance of the evidence is 
against entitlement to an evaluation in excess of 30 percent 
for PTSD.  The clinical evidence of record supports a finding 
that the veteran's PTSD is productive of flashbacks, 
irritability, nightmares, difficulty with concentration, 
guilt, emotional numbing, anhedonia, hypervilance, avoidance 
of reminders of the Vietnam experience with an indication of 
a startle response associated with the noise of Huey 
helicopters.  

However, recent examinations have shown no evidence of 
disruption of normal speech patterns, comprehension, memory, 
judgment, or ability to think abstractly.  In addition, 
although most recent examination shows that the veteran's 
affect was somewhat restricted, the veteran has not been 
shown to have a flat affect.  

The veteran provided testimony along with a witness statement 
to the effect that at the sound of a Huey helicopter, he 
would begin to sweat and shake uncontrollably.  He also 
testified that he experienced this reaction about twice a 
week because a little airport was located not too far from 
him.  He has described a response to the noise of Huey 
helicopters that, in essence, may be considered a panic 
reaction.  The examiners, however, have not characterized it 
as such, and there is no objective evidence of a true panic 
reaction occurring more than once a week.  The examiner in 
December 1999 described this reaction to Huey helicopters as 
"He periodically has dissociative flashbacks."  The 
treatment notes do not mention panic attacks or the 
"dissociative flashbacks" at all, much less with a 
frequency that would support the assignment of a higher 
evaluation.

In addition, at the December 1999 VA examination, the veteran 
reported symptoms consistent with insomnia, anhedonia, 
problems with concentration, and thoughts of death without 
suicide.  The report of the December 1999 VA examination 
contains a Global Assessment of Functioning score of 53.  The 
examiner noted that the veteran appeared to have some 
deterioration in occupational functioning due to his 
inability to manage his chronic irritable moods.  

In addition, the veteran has reported having difficulty with 
social relationships.  In particular, at the July 1999 Travel 
Board hearing, he testified that he did not hire anyone to 
work with him in his upholstery shop partially because he did 
not feel he could get along with anyone else.  He also 
testified that he had conflicts with customers as well.  
Nevertheless, he did indicate having a long-term relationship 
with his girl friend and her family, and he described some 
coping techniques that he had developed in order to tolerate 
the stress in the household.  For example, he reported that 
he would sit on the porch or go to the office when family 
members were upset.  

Although the veteran has shown PTSD with some evidence of 
restriction of affect, anhedonia, a sad mood and some reports 
of problems with others, I find that the preponderance of 
evidence does not show a disability picture that more nearly 
approximates the next higher evaluation of 50 percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Initially, I 
note that the veteran has not required any recent 
hospitalizations for his service-connected disability.  

In July 1999, the veteran provided testimony to the effect 
that he is a self employed upholster and testified that since 
the onset of his PTSD symptoms, he has experienced a decline 
in his business.  He stated that whereas in the past he would 
enjoy doing complete custom upholstery, he could no longer do 
that.  Instead, he must take on smaller jobs because of his 
PTSD.  Because of this he has experienced a loss of income.  

However, he also testified that that most days, he was able 
to work from 8 to 5.  In addition, the veteran reported that 
he worked about 5 hours a week as a veteran's service 
representative.  Although he is not able to maintain 
substantially gainful employment at the same level as he 
could in the past, an evaluation of 30 percent is of itself a 
recognition of some degree of impairment of earning capacity.  
This factor is adequately compensated at an evaluation of 30 
percent.  The veteran has not demonstrated that his PTSD is 
productive of marked impairment of his vocational activities.  
In view of the foregoing, I find that a higher evaluation 
based on an extraschedular rating is not warranted at this 
time.  



ORDER

An increased rating for PTSD is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

